Notice of Pre-AIA  or AIA  Statusoo
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/11/22 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regardless applicant has amended the claims in a way that necessitates changes to the previous grounds of rejection. Accordingly the grounds of rejection are changed to reflect applicant’s amendment(s). Thus the grounds of rejection are the best response to applicant arguments in this regard.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 newly recites substantially solid disk shaped. There is only support in the drawings and disclosure for a disc shaped antenna. The phrase substantially disc shaped is not discussed in the originally disclosure, nor do the drawings support a disc shape that is only substantially disc shaped. The examiner understands the term disc shaped to reasonable accommodate a central aperture for hand shafts consistent with the scope of the phrase used throughout the specification as originally filled. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “substantially solid disk shaped”. This recitation is indefinite because the terms substantially and solid conflict to obscure the meaning. Applicant’s amendment is responsive to a rejection based on Itakura (US 6278873) wherein the antenna is planar but ring shaped

    PNG
    media_image1.png
    407
    530
    media_image1.png
    Greyscale

The limitation solid disc is facially meant to convey that the disk is solid and not hollow.
See applicant’s figure 4.

    PNG
    media_image2.png
    886
    919
    media_image2.png
    Greyscale

The problem arises in that applicant doesn’t want a solid disc either. See in example 51A. Applicant wishes a ring shaped antenna, but one in different degree to Itakura’s. Applicant has claimed “substantially” solid disk shaped. The term substantially achieves an effect to broaden the scope of the term disk shaped. But how should a person interpret the claim? What is the dividing line between permissible ring shape and permissible solid disk shape. There is no rational basis for interpreting the meets and bounds of what is substantially solid disk in the context. The claim is therefore indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katzer (US 20170082983) in view of Itakura (US 6278873) and Oguchi (US 2004/0233789), and Yamamoto (US 20180239308).
With regard to claim 1 Katzer discloses an electronic watch with internal antenna, comprising:
an outer case including a case body (100, 102 column 5 line 16), a case back (column 5 line 17), and a cover member (136 paragraph 41);
a dial disposed between the cover member and the case back in the outer case (abstract; 312; 104 paragraph 37);
a first pointer (122) including a first conductive portion formed of a material (122), the first pointer being disposed between the dial and the cover member (figure 1a);
a second pointer (120) including a second conductive portion formed of a material (120), the second pointer being disposed farther away from the dial than the first pointer is and between the dial and the cover member (figure 1a);
an antenna (156 figure 1b) including a first conductor element disposed between the dial and the case back (the antenna receives electrical signals and must have a conductor element) the second conductor element being located between the dial and the case back and when seen along an axial direction orthogonal to a front surface (figure 1a, the dial covers the surface and the antenna is inside the case behind the dial as it is not visible in figure 1a), which faces the cover member, of the dial (figure 1a); and
a first motor (128 figure 2) configured to move the first pointer or the second pointer (122/120) such that the first portion and the second portion overlap each other in the plan view (figure 13a) for a part of a period of reception processing (“download” figure 13a) in which the antenna is used (figures 13a, 14, 17, 18).
Katzer does not teach the claimed limitations:
a first pointer including a first conductive portion formed of a conductive material, the first pointer being disposed between the dial and the cover member;
a second pointer including a second conductive portion formed of a conductive material, the second pointer being disposed farther away from the dial than the first pointer is and between the dial and the cover member;
an antenna including a first conductor element disposed between the dial and the case back, a second conductor element disposed farther away from the dial than the first conductor element is and between the dial and the case back and overlapping the first conductor element in plan view, and a short-circuit element short-circuiting the first conductor element and the second conductor element;
wherein the first conductor element is substantially solid disk shaped and the first pointer always overlaps the first conductor element in plan view.
Itakura teaches 
an antenna (title, abstract) including a first conductor element (23 or 24 or 25) disposed between the dial and the case back, a second conductor element (24, or 25 or 23) disposed farther away from the dial than the first conductor element is and between the dial and the case back and overlapping the first conductor element in plan view (figure 1), and a short-circuit element (figure 1; column 2 lines 17-23) short-circuiting the first conductor element and the second conductor element (figure 1; column 2 lines 17-23). 
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Katzer’s system with an antenna including a first conductor element disposed between the dial and the case back, a second conductor element disposed farther away from the dial than the first conductor element is and between the dial and the case back and overlapping the first conductor element in plan view, and a short-circuit element short-circuiting the first conductor element and the second conductor element, as taught by Itakura. The reason for doing so would have been to achieve an antenna in Katzer’s system with superior signal reception qualities and features as taught by Itakura. Katzer does not provide a specific antenna type and thus there is a need to choose a known antenna type to perform the antenna features disclosed by Katzer.
Oguchi teaches that when the hands are controlled during reception to be moved away from the antenna the hands can desirably be made of metal – paragraph 60 – to give a high quality and appearance to the timepiece. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Katzer’s hands to be made out of conductive metal, as taught by Oguchi. The reason for doing so would have been to give the hands a high quality and appearance as taught by Oguchi paragraph 60. 
Yamamoto teaches wherein a first conductor element is substantially solid disk shaped and the first pointer always overlaps the first conductor element in plan view (figures 3, 4, 5).
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Katzer’s system such that a first conductor element is substantially solid disk shaped and the first pointer always overlaps the first conductor element in plan view, as taught by Yamamoto. The reason for doing so would have been to increase the antenna surface area to improve sensitivity and reception quality, at least with sufficient width that one pointer always overlaps the first conductor element, as taught by Yamamoto.

With regard to claim 2 Katzer, Itakura, Oguchi, and Yamamoto teach the electronic watch with internal antenna according to claim 1, wherein the first motor is configured to move the first pointer or the second pointer to a position in which 60% or more of a planar area of the second conductive portion overlaps the first conductive portion in the plan view (figures 13a, 14, 17, 18).

With regard to claim 3 Katzer, Itakura, Oguchi, and Yamamoto teach the electronic watch with internal antenna according to claim 1, comprising: a third pointer (124) including a third conductive portion formed of a conductive material, and disposed farther away from the dial than the second pointer is and between the dial and the cover member (figure 1a); and a second drive unit (paragraph 59) moving the third pointer such that the third conductive portion overlaps the first conductive portion or the second conductive portion in the plan view for a part of a period of reception processing in which the antenna is used (figures 13a, 14, 17, 18).

With regard to claim 4 Katzer, Itakura, Oguchi, and Yamamoto teach the electronic watch with internal antenna according to claim 3, wherein the second drive unit moves the third pointer to a position in which 60% or more of a planar area of the third conductive portion overlaps the first conductive portion or the second conductive portion in the plan view (figures 4, 13a, 14, 17, 18).

With regard to claim 5 Katzer, Itakura, Oguchi, and Yamamoto teach the electronic watch with internal antenna according to claim 1, wherein the reception processing is processing of receiving a satellite signal (paragraph 46) transmitted from a positional information satellite using the antenna (paragraph 46), and acquiring time information included in the satellite signal (paragraphs 46, 48).

With regard to claim 6 Katzer, Itakura, Oguchi, and Yamamoto teach the electronic watch with internal antenna according to claim 1, wherein the reception processing is processing of receiving a satellite signal transmitted from three or more positional information satellites using the antenna (paragraphs 46, 48), and calculating positional information using the satellite signal (paragraphs 46, 48 determination of position from satellites requires at least 3 satellites to calculate the position as the satellites only broadcast a raw time signal. The difference in the time signal is used to determine the distance from the satellite. 3 points are required to determine a position therefrom. Turn by turn instructions and position information – paragraphs 46-48).

With regard to claim 7 (depends from claim 1) Katzer does not disclose the claimed: wherein a total value of planar areas of the conductive portions of the pointers provided in a position overlapping the first conductor element in the plan view is less than 50 mm2.
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to drive the hands to overlap away from the antenna during reception such that a total value of planar areas of the conductive portions of the pointers provided in a position overlapping the first conductor element in the plan view is less than 50 mm2, as taught by Oguchi paragraph 60. The reason for doing so would have been to increase antenna sensitivity and performance as taught by Oguchi paragraph 60.

With regard to claim 8 (depends from claim 1) Katzer does not disclose the claimed: wherein a distance between the first pointer and the first conductor element in an axial direction orthogonal to a front surface of the dial is equal to or greater than 1.35 mm.
Oguchi teaches the desirability of metal hands in terms of function and appearance, but indicates that the detail causes consideration between the hands and the antenna. Oguchi teaches locating the hands away from the antenna element, particularly during operation. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Katzer’s distance between the first pointer and the first conductor element in an axial direction orthogonal to a front surface of the dial is equal to or greater than 1.35 mm. The reason for doing so would have been to maintain an appropriate distance between the high quality and desirable appearance metals hands from the antenna as to reduce the risk of causing problems with respect to the RF signal reception, as taught by Oguchi.

With regard to claim 9 (depends from claim 1) Katzer does not disclose the claimed: wherein a pointer shaft to which the first pointer is attached and a pointer shaft to which the second pointer is attached are formed of a conductive material. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to form Katzer’s shafts out of metal. The reason for doing so would have been to form the shafts out of well known and common materials with known desirability characteristics including strength and resilience. Another reason for doing so would have been to form the shaft from metal in order to give the shafts a high quality and appearance as taught by Oguchi – paragraph 60.

With regard to claim 10 (depends from claim 3) Katzer does not disclose the claimed: wherein a pointer shaft to which the first pointer is attached, a pointer shaft to which the second pointer is attached, and a pointer shaft to which the third pointer is attached are formed of a conductive material. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to form Katzer’s shafts out of metal. The reason for doing so would have been to form the shafts out of well known and common materials with known desirability characteristics including strength and resilience. Another reason for doing so would have been to form the shaft from metal in order to give the shafts a high quality and appearance as taught by Oguchi – paragraph 60.

With regard to claim 11 Katzer, Itakura, Oguchi, and Yamamoto teach the electronic watch with internal antenna according to claim 5, wherein the drive unit moves the first pointer and the second pointer to a predetermined first position (figures 4, 13a, 14, 17, 18).

With regard to claim 12 Katzer, Itakura, Oguchi, and Yamamoto teach the electronic watch with internal antenna according to claim 6, wherein the drive unit moves the first pointer and the second pointer to a predetermined second position (figures 4, 13a, 14, 17, 18).

With regard to claim 13 Katzer, Itakura, Oguchi, and Yamamoto teach the electronic watch with internal antenna according to claim 1, comprising an external operation member, wherein the reception processing is manual reception processing performed based on an operation of the external operation member (figure 14 – press select; figure 4 rotate bezel to apps – garmin connect).

With regard to claim 14 Katzer, Itakura, Oguchi, and Yamamoto teach the electronic watch with internal antenna according to claim 13, wherein
With regard to claim 14 (depends from claim 13) Katzer does not disclose the claimed: the electronic watch with internal antenna is configured to perform automatic reception processing of receiving a satellite signal when a preset time arrives, and when the automatic reception processing is performed, the drive unit does not perform processing of moving the first pointer or the second pointer such that the first conductive portion and the second conductive portion overlap each other in the plan view for a part of a period of the automatic reception processing.
Oguchi teaches performing regularly scheduled receptions at preset times, i.e. 2am – paragraph 416. Oguchi teaches driving the hands to not overlap the antenna. Oguchi does not teach the hands overlapping each other. Katzer discloses the hands overlapping during reception, but only as it pertains to user operable modes, not a preset reception time. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Katzer’s system to perform automatic reception processing of receiving a satellite signal when a preset time arrives, and when the automatic reception processing is performed, the drive drives the hands to not overlap the antenna, but the drive unit does not perform processing of moving the first pointer or the second pointer such that the first conductive portion and the second conductive portion overlap each other in the plan view for a part of a period of the automatic reception processing. The reason for doing so would have been to drive the hands to not cause signal interference, but not to make regard to whether the hands perform a particular display configuration, as taught by Oguchi paragraph 416. A user would not be anticipated to be viewing the watch at 2am as per Oguchi’s example preset time paragraph 416. It would thus be desirable to drive the hands to the closest position where they do not overlap without regard to overlapping of the hands themselves. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9-23-22
/SEAN KAYES/Primary Examiner, Art Unit 2844